Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments/Remarks filed 3/7/2022  have been fully considered but they are not persuasive. 
Applicant argues at Remarks, pages 8-9 that Hannah is non-analogous art…Here, Applicant is concerned with providing a pixel-based quantum state visualization in which the outcomes of a quantum state are mapped to a hue and intensity. Hannah is not in the field of quantum computing nor reasonably pertinent to the problem of visually representing the phase and amplitude of the outcomes of a quantum state; it is instead concerned with the visualization of atmospheric processes using super- parameterization. And, importantly, it appears that Hannah only uses hue (or color), and not intensity, to represent an atmospheric process, such as precipitation. See, e.g., Hannah, Figures 2, 3, 5, 8-10, 14. Therefore, because Hannah is non- analogous art, it cannot be applied against the claims of this application.
Examiner respectfully disagrees. Hannah teaches using h using phase (color hue) and amplitude ( color intensity)to visualize outcomes having hue and intensity..  See at least in Fig. 10  where (a–c) Phase (color hue) and amplitude (color intensity) of the first harmonic of the composite diurnal cycle of precipitation during boreal summer (JJA) over all 5 years of data. Phase is expressed in local solar time according to the color hue on inset color wheel. The arrow on the inset color wheel indicates how the color intensity corresponds to the first harmonic amplitude. Clearly, Hannah teaches color hue and amplitude (color intensity) which Hannah is reasonably pertinent to the problem of visually representing the phase and amplitude of the outcomes. Therefore, Hannah is analogous art.
Further, Applicant argues  at pages 9-11 that “Even if Hannah were analogous art - which it is not - Applicant respectfully submits that this rejection is the result of the application of hindsight based solely on the knowledge gleaned from Applicant's disclosure. Specifically, there is no suggestion in either reference to graphically represent a wave function using a hue based on a phase and an intensity based on magnitude. Notably, Pauschenwein does not even disclose a quantum state, and Hannah's phase has nothing to do with an outcome of a quantum state. Thus, the only possible basis for this combination is the knowledge gleaned from Applicant's disclosure. This is, of course, improper. See In re NTP, Inc., 654 F.3d 1279, 1299 (Fed. Cir. 2011) ("Care must be taken to avoid hind-sight reconstruction by using 'the patent in suit as a guide through the maze of prior art references, combining the right references in the right way so as to achieve the result of the claims in suit."') quoting Grain Processing Corp. v. American-Maize Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988) (internal citations omitted); see also MPEP 2142 (stating that "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art."); MPEP 2145 ("[A]ny judgment] on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper") (quoting In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971)(emphasis added)). Therefore, Applicant respectfully requests that this rejection be withdrawn.”
Examiner respectfully disagrees.  Pauschenwein disclose  a quantum state at least at section 4. Description of the Input Data, first and second paragraphs “Our sample wave functions describe stationary states of simple physical systems. As a first example we consider a highly exited state of the hydrogen atom. The wave function is given in analytic form, e.g., in [4]. We neglect the spin and consider a state with principal quantum number N = 10 and orbital angular momentum l = 5. The magnetic quantum number is m = 3 (third component of the orbital angular momentum vector). We also consider another state which is a superposition (with equal coefficients) of the states with m = 3 and m = −3. The wave function describing this superposition is particularly simple, because it is real-valued. Mathematically, it is equal to the real part of the wave function with m = 3. The second example shows a zero energy state in a special three dimensional magnetic field, which was first described in [5], see also [6]. Since the possibility of zero energy bound states in a purely magnetic field in three dimensions depends on the spin of the particle, the most interesting information contained in the wave function (apart from the position probability density, which in this case is spherically symmetric) is the distribution of spin vectors.”) Further,  Pauschewein teaches at section 2. Extracting Information from Wave Functions “In order to represent the complex phase of a wave function one can use an appropriate color code. The complex phase will be associated to a color by mapping the standard color circle of the RGB color model to the complex unit-circle in a one-to-one fashion as in Fig.1” where Fig.1 showing color coding the phase with hue and Fig.4 showing the visualization of absolute value with a color map of different densities, for examples, dark blue has a lower intensity than yellow; (see page 16, first paragraph “….An appropiate colormap is used to colorize the high values with red, the low ones with blue.”) Hannan teaches using phase (color hue) and amplitude ( color intensity)to visualize outcomes having hue and intensity.  See at least in Fig. 10  where (a–c) Phase (color hue) and amplitude (color intensity) of the first harmonic of the composite diurnal cycle of precipitation during boreal summer (JJA) over all 5 years of data. Phase is expressed in local solar time according to the color hue on inset color wheel. The arrow on the inset color wheel indicates how the color intensity corresponds to the first harmonic amplitude. Clearly, Hannah teaches color hue and amplitude (color intensity) which visually representing the phase and amplitude of the outcomes. Pauschenwein discloses  a quantum state using phase with hue and color map of different intensity and Hannah teaches visually presenting the phase and amplitude by using color hue and color intensity The reason for combination Pauschenwein and Hannah because this modification would indicate how the color intensity corresponds amplitude and the phase according to the color hue (see Fig.10 of Hannah). Thus, the rejection is proper.
Applicant argues at pages 10-11 that “Pauschenwein does not disclose at least that the quantum input data  comprises a plurality of outcomes for a quantum state, each outcome having a phase and a magnitude, or translating each outcome into a pixel having a hue based on the phase and an intensity based on the magnitude. Instead, Pauschenwein discloses several examples that detail wave functions, not outcomes for a quantum state, and then describes representing the complex phase of a wave function using a color code. This is not a disclosure of translating each outcome for a quantum state into a pixel having a hue based on the phase and an intensity based on the magnitude. Hannah, cited as allegedly disclosing "each outcome having a phase and a magnitude," "translating, by the computer program, the outcome into a pixel having a hue based on the phase and an intensity based on the magnitude," and "plotting, by the computer program, the pixel on a pixel graph; and outputting, by the computer program, the pixel graph to an output device" does not cure these deficiencies. As noted above, Hannah cannot disclose each outcome of a quantum state having a phase and a magnitude because Hannah is not in the field of quantum computing, but is in the field of graphically representing atmospheric processes. To the extent that Hannah uses the word "phase" it is not used in the same manner as it is in quantum computing - as a phase for a complex number. See Appl'n,   0041. Instead, Hannah uses "phase" in the context of the phase of water (e.g., ice, liquid, gas), the phase speed of Moist Kelvin Waves. Notably, Figure 10, the figure cited in the Office Action, represents graphically presenting precipitation estimates from the Tropical Rainfall Measuring Mission. Graphically11 representing rainfall is not a disclosure of graphically representing outcomes for a quantum state.  Therefore, the proposed combination of Pauschenwein and Hannah fails to disclose all elements of claim 1.”
Examiner respectfully disagrees.  Pauschenwein teaches at section 4. Description of the Input Data, first and second paragraphs “Our sample wave functions describe stationary states of simple physical systems. As a first example we consider a highly exited state of the hydrogen atom. The wave function is given in analytic form, e.g., in [4]. We neglect the spin and consider a state with principal quantum number N = 10 and orbital angular momentum l = 5. The magnetic quantum number is m = 3 (third component of the orbital angular momentum vector). We also consider another state which is a superposition (with equal coefficients) of the states with m = 3 and m = −3. The wave function describing this superposition is particularly simple, because it is real-valued. Mathematically, it is equal to the real part of the wave function with m = 3. The second example shows a zero energy state in a special three dimensional magnetic field, which was first described in [5], see also [6]. Since the possibility of zero energy bound states in a purely magnetic field in three dimensions depends on the spin of the particle, the most interesting information contained in the wave function (apart from the position probability density, which in this case is spherically symmetric) is the distribution of spin vectors.” , see page 13, “In the above network (Fig.5) the right extract scalar module sends the data of the absolute value of the wave function to the isosurface module in order to generate an isosurface, whereas the left extract scalar module sends the phase data to the isosurface module in order to color the isosurface. The color at each point of the surface indicates the value of the phase at this point. To produce a colored isosurface one must also specify a colormap. The low value and high value parameters of the generate colormap module have to correspond to the minimum and maximum data values of the phase data. The color range module scales the colormap to the range of the phase data. The resulting image an isosurface of the absolute value, the phase is color encoded according to Fig.1”  Pauschenwein teaches wave function describe changing of quantum states, each has phase using color map which is considered as outcome. Each changing quantum states using different color code (color and intensity) for phase.
Moreover, Hannah teaches translating outcomes into a pixel having a hue based on the phase and an intensity based on the magnitude (see Fig. 10 where Figure 10. (a–c) Phase (color hue) and amplitude (color intensity).
Pauschenwein teaches wave function describe changing of quantum states, each has phase using color map of different intensity and Hannah teaches translating outcomes into a pixel visually presenting the phase and amplitude by using color hue and color intensity. 
Therefore, combination of Pauschenwein and Hannah teaches the quantum input data  comprises a plurality of outcomes for a quantum state, each outcome having a phase and a magnitude, or translating each outcome into a pixel having a hue based on the phase and an intensity based on the magnitude.
Thus, the combination of Pauschenwein and Hannah teaches all limitations of claim 1.
Regarding independent claim 11 recites similar elements with claim 1 and have similar discussed above.  Therefore, Pauschenwein and Hannah also teaches all limitations of claim 11.
Regarding independent claim 20, Applicant argues at page 12 that “like that of independent claims 1 and 11, is improper because Hannah is non-analogous art for at least the reasons discussed above”
As discussed above for claim 1,  Hannah is analogous art.
Further, Applicant argues at pages 12-13 that “Like independent claims 1 and 11, independent claim 20 recites "each pixel representing an outcome for a quantum state and having a hue and an intensity, wherein the hue and intensity are mapped to a phase and a magnitude using a mapping table." Applicant notes that neither Pauschenwein nor Hannah discloses this element for at least the reasons set forth above; none of Altamura, Ekin, or Overvig cure at least this deficiency. Therefore, for at least these reasons, Applicant respectfully requests that this rejection be withdrawn.”
Examiner respectfully disagrees. As discussed above, Pauschenwein teaches wave function describe changing of quantum states, each has phase using color map of different intensity and Hannah teaches translating outcomes into a pixel visually presenting the phase and amplitude by using color hue and color intensity.  Further, Altamura teaches using a mapping table at paragraph [0034] “The term "intensity transform", as used herein, may refer to a visual representation of data, such as data among a set of data (e.g., a matrix of data). As one example, a visual representation may include a graphical representation of data (e.g., heat map, color-coded plot, column plot, bar plot). An intensity transform may be generated by mapping data to a visual representation of the data. For example, data may be mapped from a data space to an image (or visual) space. Such mapping may be accomplished with the aid of a mapping table (e.g., a particular color for data within a predetermined range of data) or other mapping algorithms. An intensity transform may enable a user to assess a value, order or magnitude of a particular data in relation to other data, such as data in a cell among a matrix of cells.”
Thus, the combination of Pauschenwein ,Hannah  and Altamura teaches "each pixel representing an outcome for a quantum state and having a hue and an intensity, wherein the hue and intensity are mapped to a phase and a magnitude using a mapping table.”
Therefore, the rejection is proper.
Information Disclosure Statement
The information disclosure statement filed 1/31/2022, item 5 (ANONYMOUS: "Color Map for Complex Numbers", Visual Quantum Mechanics, 4 June 2017 (2017-06-04), pages 1-1, XP055798306) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The copy is not clear.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller, NPL, “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG, NPL,” Initial results from the super‐parameterized E3SM.”, Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”)
Regarding independent claim 1, Pauschenwein teaches a computer-based method for generating a visualization of a quantum state (see Abstract, “Powerful software packages offer new possibilities for the interactive visualization of quantum mechanical wave functions describing particles with spin in three dimensions. We discuss several visualization methods in view of their ability to extract physically interesting information from the wave function. We describe the practical realization of these techniques using the modular software package AVS. In AVS, the user combines program modules into networks which perform the visualization task. This process is described in detail and applied to some interesting examples from quantum mechanics.”), comprising: 
receiving, at a computer program executed by a computer processor, quantum input data comprising a plurality of outcomes for a quantum state (see section 4. Description of the Input Data, first and second paragraphs “Our sample wave functions describe stationary states of simple physical systems. As a first example we consider a highly exited state of the hydrogen atom. The wave function is given in analytic form, e.g., in [4]. We neglect the spin and consider a state with principal quantum number N = 10 and orbital angular momentum l = 5. The magnetic quantum number is m = 3 (third component of the orbital angular momentum vector). We also consider another state which is a superposition (with equal coefficients) of the states with m = 3 and m = −3. The wave function describing this superposition is particularly simple, because it is real-valued. Mathematically, it is equal to the real part of the wave function with m = 3.
The second example shows a zero energy state in a special three dimensional magnetic field, which was first described in [5], see also [6]. Since the possibility of zero energy bound states in a purely magnetic field in three dimensions depends on the spin of the particle, the most interesting information contained in the wave function (apart from the position probability density, which in this case is spherically symmetric) is the distribution of spin vectors.”), each outcome having a phase and a magnitude (see section 2. Extracting Information from Wave Functions, “… The functions Σi(x), i = 0, 1, 2, 3, in turn determine Ψ(x) only up to a phase factor. The replacement Ψ(x) → eiφ(x) Ψ(x) would change neither the position probability nor the spin vector field. This phase factor is nevertheless important, because it contains the information about the momentum and velocity distribution in the wavepacket – at least if we assume that the gauge has been fixed. (For example, in the force free case one would assume the electric and magnetic potentials to be zero. In this case the complex phase is unique up to a constant phase factor exp(iφ) which does not depend on the position or on time).;
 for each outcome, translating, by the computer program, the outcome into a pixel having a hue based on the phase and an intensity (see section 2. Extracting Information from Wave Functions “In order to represent the complex phase of a wave function one can use an appropriate color code. The complex phase will be associated to a color by mapping the standard color circle of the RGB color model to the complex unit-circle in a one-to-one fashion as in Fig.1” where Fig.1 showing color coding the phase with hue and Fig.4 showing the visualization of absolute value with a color map of different densities, for examples, dark blue has a lower intensity than yellow; (see page 16, first paragraph “….An appropiate colormap is used to colorize the high values with red, the low ones with blue.”))

    PNG
    media_image1.png
    353
    490
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    312
    media_image2.png
    Greyscale

plotting, by the computer program, the pixel on a pixel graph; and outputting, by the computer program, the pixel graph to an output device (see Fig.4 and Fig. 6 where showing the output of the computer program, a computer with display is implicit)






    PNG
    media_image3.png
    338
    306
    media_image3.png
    Greyscale

Pauschenwein is understood to be silent on the remaining limitations of claim 1.
In the same filed of endeavor, Hannah teaches each outcome having a phase and a magnitude; for each outcome, translating, by the computer program, the outcome into a pixel having a hue based on the phase and an intensity based on the magnitude (see Fig. 10 where Figure 10. (a–c) Phase (color hue) and amplitude (color intensity); plotting, by the computer program, the pixel on a pixel graph; and outputting, by the computer program, the pixel graph to an output device (Fig. 10)

    PNG
    media_image4.png
    401
    539
    media_image4.png
    Greyscale


Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein with displaying phase (color hue) and magnitude (color intensity) with a color wheel as seen in Hannah because this modification would indicate how the color intensity corresponds amplitude and the phase according to the color hue (see Fig.10 of Hannah).
Thus, the combination of Pauschenwein and Hannah teaches a computer-based method for generating a visualization of a quantum state, comprising: receiving, at a computer program executed by a computer processor, quantum input data comprising a plurality of outcomes for a quantum state, each outcome having a phase and a magnitude; for each outcome, translating, by the computer program, the outcome into a pixel having a hue based on the phase and an intensity based on the magnitude; plotting, by the computer program, the pixel on a pixel graph; and outputting, by the computer program, the pixel graph to an output device.
Regarding claim 8, Pauschenwein and Hannah teach the computer-based method of claim 1, wherein the output device may include a display (see Fig.3: Simple network for displaying 2D slices through a 3D dataset; Fig.4, Fig.6 of Pauschenwein where showing the output of the computer program, a computer with display is implicit). 
Regarding independent claim 11, Pauschenwein teaches a system for generating a visualization of a quantum state (see section 3. AVS), comprising:
an input data source comprising a plurality of outcomes for a quantum state (see section 4. Description of the Input Data, first and second paragraphs “Our sample wave functions describe stationary states of simple physical systems. As a first example we consider a highly exited state of the hydrogen atom. The wave function is given in analytic form, e.g., in [4]. We neglect the spin and consider a state with principal quantum number N = 10 and orbital angular momentum l = 5. The magnetic quantum number is m = 3 (third component of the orbital angular momentum vector). We also consider another state which is a superposition (with equal coefficients) of the states with m = 3 and m = −3. The wave function describing this superposition is particularly simple, because it is real-valued. Mathematically, it is equal to the real part of the wave function with m = 3.
The second example shows a zero energy state in a special three dimensional magnetic field, which was first described in [5], see also [6]. Since the possibility of zero energy bound states in a purely magnetic field in three dimensions depends on the spin of the particle, the most interesting information contained in the wave function (apart from the position probability density, which in this case is spherically symmetric) is the distribution of spin vectors.”, each outcome comprising a phase and a magnitude (see section 2. Extracting Information from Wave Functions, “… The functions Σi(x), i = 0, 1, 2, 3, in turn determine Ψ(x) only up to a phase factor. The replacement Ψ(x) → eiφ(x) Ψ(x) would change neither the position probability nor the spin vector field. This phase factor is nevertheless important, because it contains the information about the momentum and velocity distribution in the wavepacket – at least if we assume that the gauge has been fixed. (For example, in the force free case one would assume the electric and magnetic potentials to be zero. In this case the complex phase is unique up to a constant phase factor exp(iφ) which does not depend on the position or on time); 
an electronic device comprising at least one computer processor executing a visualization computer program (see section System Requirements, “AVS currently operates on all major UNIX and VMS workstations with the X- Windows system and supports the full range of graphics hardware available on these workstations…….The software renderer implements a set of graphics primitives displaying the resulting image in a Window under the X- Window system.”) that is configured to receive, from the input data source, the plurality of outcomes, translate each outcome into a pixel having a hue based on the phase and an intensity (see section 2. Extracting Information from Wave Functions “In order to represent the complex phase of a wave function one can use an appropriate color code. The complex phase will be associated to a color by mapping the standard color circle of the RGB color model to the complex unit-circle in a one-to-one fashion as in Fig.1” where Fig.1 showing color coding the phase with hue and Fig.4 showing the visualization of absolute value or magnitude with a color map of different densities , for examples, dark blue has a lower intensity than yellow), and 
plot the pixels in a pixel graph; and an output device configured to receive the pixel graph from the visualization computer program (see Fig.4 and Fig. 6 where showing the output of the computer program, a computer with display is implicit). 
In the same filed of endeavor, Hannah teaches translate each outcome into a pixel having a hue based on the phase and an intensity based on the magnitude(see Fig. 10 where Figure 10. (a–c) Phase (color hue) and amplitude (color intensity); and plot the pixels in a pixel graph; and an output device configured to receive the pixel graph from the visualization computer program (Fig. 10) In addition, the same motivation is used as the rejection for claim 1. 
Thus, Pauschenwein and Hannah teaches a system for generating a visualization of a quantum state, comprising: an input data source comprising a plurality of outcomes for a quantum state, each outcome comprising a phase and a magnitude; an electronic device comprising at least one computer processor executing a visualization computer program that is configured to receive, from the input data source, the plurality of outcomes, translate each outcome into a pixel having a hue based on the phase and an intensity based on the magnitude, and plot the pixels in a pixel graph; and an output device configured to receive the pixel graph from the visualization computer program.
Regarding claim 18, Pauschenwein and Hanna teach the system of claim 11, Remaining of claim 18 is similar scope to claim 8 and therefore rejected under the same rational
2. Claims 2-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller: “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG. Initial results from the super‐parameterized E3SM. Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”) further in view of Altamura et al, U.S Patent Application Publication No. 20120240072 (“Altamura”)
Regarding claim 2, Pauschenwein and Hannah teach the computer-based method of claim 1, wherein a mapping is used to translate the hue into the phase and the magnitude into the intensity (see page 15 of Pauschenwein “….To produce a colored isosurface one must also specify a colormap. The low value and high value parameters of the generate colormap module have to correspond to the minimum and maximum data values of the phase data. The color range module scales the colormap to the range of the phase data. The resulting image an isosurface of the absolute value, the phase is color encoded according to Fig.1.”; see page 16, first paragraph  of Pauschenwein“…An appropiate colormap is used to colorize the high values with red, the low ones with blue.”; Fig.10 of Hannah “..Phase is expressed in local solar time according to the color hue on inset color wheel. The arrow on the inset color wheel indicates how the color intensity corresponds to the first harmonic amplitude.”) In addition, the same motivation is used as the rejection for claim 1. Both Pauschenwein and Hannah are understood to be silent on mapping table.
In the same filed of endeavor, Altamura teaches wherein a mapping table (¶0034 “The term "intensity transform", as used herein, may refer to a visual representation of data, such as data among a set of data (e.g., a matrix of data). As one example, a visual representation may include a graphical representation of data (e.g., heat map, color-coded plot, column plot, bar plot). An intensity transform may be generated by mapping data to a visual representation of the data. For example, data may be mapped from a data space to an image (or visual) space. Such mapping may be accomplished with the aid of a mapping table (e.g., a particular color for data within a predetermined range of data) or other mapping algorithms. An intensity transform may enable a user to assess a value, order or magnitude of a particular data in relation to other data, such as data in a cell among a matrix of cells.”)
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein and displaying phase (color hue) and magnitude (color intensity) with a color wheel of Hannah with using mapping table as seen in Altamura because this modification would map a particular color for data within a predetermined range of data (¶0034 of Altamura)
Thus, the combination of Pauschenwein, Hannah and Altamura teaches wherein a mapping table is used to translate the hue into the phase and the magnitude into the intensity.
Regarding claim 3, Pauschenwein, Hannah and Altamura teach the computer-based method of claim 2, wherein the mapping table may include a color wheel (see Fig.10 of Hannah where include a color wheel). In addition, the same motivation is used as the rejection for claim 2.
Regarding claim 4,  Pauschenwein, Hannah and Altamura teach the computer-based method of claim 3, further comprising: selecting, by the computer program, a hue associated with a phase of 0 on the color wheel (Figure 10 of Hannah. (a–c) Phase (color hue) and amplitude (color intensity) of the first harmonic of the composite diurnal cycle of precipitation during boreal summer (JJA) over all 5 years of data. Phase is expressed in local solar time according to the color hue on inset color wheel. The arrow on the inset color wheel indicates how the color intensity corresponds to the first harmonic amplitude.;¶0052 of Altamnura “Visual indicators may be selected from colors or symbols. In such case, the plot may be a color-coded plot. In other cases, visual indicators may be presented as bars, such as in a pseudo-three dimensional plot (or bar graph). In some cases, visual indicators may be color-coded with the aid of a color gradient, such as a gradient of color extending from blue to red. For example, red may correspond to a certain operational data condition (e.g., high or undesirable energy consumption) and green may correspond to another operational data condition (e.g., low or desirable energy consumption).where user can select color gradient) In addition, the same motivation is used as the rejection for claim 3.
Regarding claim 12, Pauschenwein, Hannah teach the system of claim 11, Remaining of claim 12 is similar scope to claim 2 and therefore rejected under the same rational. 
Regarding claim 13, Pauschenwein, Hannah, Altamura teach the system of claim 12, Remaining of claim 13 is similar scope to claim 3 and therefore rejected under the same rational. 
Regarding claim 14, Pauschenwein, Hannah, Altamura teach the system of claim 13, Remaining of claim 14 is similar scope to claim 4 and therefore rejected under the same rational. 
3.	Claims 5-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller: “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG. Initial results from the super‐parameterized E3SM. Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”) further in view of Overvig, Adam C., et al. "Dielectric metasurfaces for complete and independent control of the optical amplitude and phase." Light: Science & Applications 8.1 (2019): 1-12.(“Overvig”)
Regarding claim 5, Pauschenwein and Hannah teach the computer-based method of claim 1, wherein the step of plotting, by the computer program, the pixel on a pixel graph may include: 
identifying, from the quantum state, a prefix and a suffix (see section 4. Description of the Input Data, first and second paragraphs of Pauschenwein “Our sample wave functions describe stationary states of simple physical systems. As a first example we consider a highly exited state of the hydrogen atom. The wave function is given in analytic form, e.g., in [4]. We neglect the spin and consider a state with principal quantum number N = 10 and orbital angular momentum l = 5. The magnetic quantum number is m = 3 (third component of the orbital angular momentum vector). We also consider another state which is a superposition (with equal coefficients) of the states with m = 3 and m = −3. The wave function describing this superposition is particularly simple, because it is real-valued. Mathematically, it is equal to the real part of the wave function with m = 3.” See Fig.4 of Pauschenwein: Orthogonal slices through the wave function of the hydrogen atom with quantum numbers N = 10, l = 5, m = 3. The vertical plane shows the absolute value colored according to a built-in colormap in order to distinguish the values of the data. The horizontal plane displays the phase of the wave function with a colormap according to Fig.1”); 
wherein the pixel is plotted on the pixel graph using the prefix and the suffix (; see Fig. 4 of Pauschenwein, Fig. 10 of Hannah). Both Pauschenwein, Hannah are understood to be silent on the remaining limitations of claim 5.
In the same field of endeavor, Overvig teaches identifying, from the quantum state, a prefix and a suffix; wherein the pixel is plotted on the pixel graph using the prefix and the suffix as axes (see Fig.1(b), 1(e)


    PNG
    media_image5.png
    438
    559
    media_image5.png
    Greyscale


Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein and displaying phase (color hue) and magnitude (color intensity) with a color wheel of Hannah with display pixel graph using prefix and suffix as axes as seen in Overvig because this modification would depict the amplitude and the phase by the colomap (see Fig.1 of Overvig).
Thus, the combination of Pauschenwein, Hannah and Overvig teaches wherein the step of plotting, by the computer program, the pixel on a pixel graph may include: identifying, from the quantum state, a prefix and a suffix; wherein the pixel is plotted on the pixel graph using the prefix and the suffix as axes.
Regarding claim 6, Pauschenwein, Hannah and Overvig teach the computer-based method of claim 5, wherein the prefix corresponds to an input of a quantum state and the suffix corresponds to an output of the quantum state (see Fig. 4 of Pauschenwein, Fig.10 of Hannah and Fig. 1f of Overvig where phase and amplitude) In addition, the same motivation is used as the rejection for claim 5.
Regarding claim 15, Pauschenwein, Hannah teach the system of claim 11, Remaining of claim 15 is similar scope to claim 5 and therefore rejected under the same rational.
Regarding claim 16, Pauschenwein, Hannah and Overvig teach the system of claim 15, Remaining of claim 16 is similar scope to claim 6 and therefore rejected under the same rational.
4. Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller: “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG. Initial results from the super‐parameterized E3SM. Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”) further in view of Ekin et al, U.S Patent Application Publication No 20130287280 (“Ekin”)
Regarding claim 7, Pauschenwein, Hannah teach the computer-based method of claim 1, further comprising: causing, by the computer program, the phase and the magnitude associated with the pixel to be displayed (see Fig. 4 of Pauschenwein, Fig.10 of Hannah ) In addition, the same motivation is used as the rejection for claim 1. Both Pauschenwein, Hannah are understood to be silent on the remaining limitations of claim 7.
In the same field of endeavor, Ekin teaches causing, by the computer program, the magnitude associated with the pixel to be displayed in response to the pixel being hovered over or selected (¶0054 “A further aspect of the method is an enhanced visualization strategy. In addition to the intensity profiles 34, 36, the user can also see an image 38 (a thumbnail image) of an area around the local maxima or local minima by clicking on the graphs as shown in FIGS. 2 and 3. In both Figures, only maxima are associated with a thumbnail image; however, both maxima and minima can be visualized in the same way. Furthermore, one can enlarge the size of the thumbnail image to get more information on the spatial context.”)

    PNG
    media_image6.png
    394
    429
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein and displaying phase (color hue) and magnitude (color intensity) with a color wheel of Hannah with display further details in response user clicks on graph  as seen in Ekin because this modification would be an enhanced visualization strategy (¶0054  of Ekin)
Thus, the combination of Pauschenwein, Hannah and Ekin teaches causing, by the computer program, the phase and the magnitude associated with the pixel to be displayed in response to the pixel being hovered over or selected.
Regarding claim 17, Pauschenwein, Hannah teach the system of claim 11, Remaining of claim 17 is similar scope to claim 7 and therefore rejected under the same rational.
5. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller: “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG. Initial results from the super‐parameterized E3SM. Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”) further in view of Romano et al, U.S Patent Application Publication No 20180089185 (“Romano”)
Regarding claim 9, Pauschenwein, Hannah teach the computer-based method of claim 1, wherein the output device may include a computer system (see section System Requirements of Pauschenwein, “AVS currently operates on all major UNIX and VMS workstations with the X- Windows system and supports the full range of graphics hardware available on these workstations “; see section System Architecture of Pauschenwein, “…..The diagram shows the visualization process, which begins with reading the input data and ends with output either to screen images or to a video/hardcopy output device. Each module can be considered a separate process dealing with the data. The network provides a data processing pipeline within which the output of one module is the input to the next one.”) Pauschenwein, Hannah are understood to be silent on the remaining limitations of claim 9
In the same field of endeavor, Romano teaches wherein the output device may include a downstream computer system (¶0035 “The disclosed system 10 improves the functioning of all downstream computer systems, such as workstations 14, that access data 16 and metadata 18. One particular technical improvement that results from the disclosed system 10 is that all downstream computers that need to access the data 16 in file repositories 12 and 14 are able to access and use such files in real-time, without the need to retrieve the data from disparate sources and in different, potentially incompatible formats. Another technical improvement is that any downstream computer systems are able to leverage the linkages between data 16 and metadata 18 throughout an enterprise. This allows the downstream computer systems to access data 16 and metadata 18 from a centralized repository and thereby save computing resources. This also allows the downstream computers to perform computing tasks that would otherwise have been impossible, such as the migration of data to and from sources of data that are not the original sources while maintaining linkages between terms 36, attributes 38, and metadata 18 intact. This allows downstream computers to handle large scale migrations of data 16 and metadata 18 that have tens to hundreds of thousands of linkages between them.”)
Therefore,  in combination of Pauschenwein and Hanna,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein with including downstream computer systems as seen in Romano because this modification would access and use such files in real-time, without the need to retrieve the data from disparate sources and in different, potentially incompatible formats (¶0035 of Romano).
Thus, the combination of Pauschenwein, Hannah and Romano teaches wherein the output device may include a downstream computer system.
6. Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller: “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG. Initial results from the super‐parameterized E3SM. Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”) further in view of Romano et al, U.S Patent Application Publication No 20180089185 (“Romano”) further in view of Xia, U.S Patent Application Publication No. 20200044939 (“Xia”)
Regarding claim 10, Pauschenwein, Hannah and Romano teach the computer-based method of claim 9, wherein the downstream computer system (¶0035 of Romano“The disclosed system 10 improves the functioning of all downstream computer systems, such as workstations 14, that access data 16 and metadata 18) an outlying outcome from the pixel graph (see Fig. 4 of Pauschenwein, Fig.10 of Hannah )  In addition, the same motivation is used as the rejection for claim 9.  Pauschenwein, Hannah and Romano are understood to be silent on the remaining limitations of claim 10.
In the same field of endeavor, Xia teaches wherein the downstream computer system identifies an outlying outcome from the graph (¶0050 “Example embodiments described below allow visualization of a very large graph database of a network almost in real time to aid in the management and maintenance of the network. The embodiments partition the processing of the database between a network-connected (e.g., cloud) service configured for parallel processing and a local workstation configured to provide a selection of a portion of the graph to view and to display the results.”)
Therefore, in combination of Pauschenwein, Hannah and Romano, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenweinit  and including downstream computer systems such as workstation of Romano with workstation provide a selection of a portion of the graph to view as seen in Xia because this modification would allow a user to quickly identify dense and sparse segments of the database (¶0050 of Xia).
Thus, the combination of  Pauschenwein, Hannah, Romano and Xia teaches wherein the downstream computer system identifies an outlying outcome from the pixel graph.
Regarding claim 19, Pauschenwein, Hannah teach the system of claim 11, wherein the output device may include a computer system (see section System Requirements of Pauschenwein, “AVS currently operates on all major UNIX and VMS workstations with the X- Windows system and supports the full range of graphics hardware available on these workstations “; see section System Architecture of Pauschenwein, “…..The diagram shows the visualization process, which begins with reading the input data and ends with output either to screen images or to a video/hardcopy output device. Each module can be considered a separate process dealing with the data. The network provides a data processing pipeline within which the output of one module is the input to the next one.”) and the computer system an outlying outcome from the pixel graph (see Fig. 4 of Pauschenwein, Fig.10 of Hannah ) In addition, the same motivation is used as the rejection for claim 1. Pauschenwein, Hannah are understood to be silent on the remaining limitations of claim 19
In the same field of endeavor, Romano teaches wherein the output device may include a downstream computer system (¶0035 “The disclosed system 10 improves the functioning of all downstream computer systems, such as workstations 14, that access data 16 and metadata 18. One particular technical improvement that results from the disclosed system 10 is that all downstream computers that need to access the data 16 in file repositories 12 and 14 are able to access and use such files in real-time, without the need to retrieve the data from disparate sources and in different, potentially incompatible formats. Another technical improvement is that any downstream computer systems are able to leverage the linkages between data 16 and metadata 18 throughout an enterprise. This allows the downstream computer systems to access data 16 and metadata 18 from a centralized repository and thereby save computing resources. This also allows the downstream computers to perform computing tasks that would otherwise have been impossible, such as the migration of data to and from sources of data that are not the original sources while maintaining linkages between terms 36, attributes 38, and metadata 18 intact. This allows downstream computers to handle large scale migrations of data 16 and metadata 18 that have tens to hundreds of thousands of linkages between them.”) In addition, the same motivation is used as the rejection for claim 9. Pauschenwein, Hannah and Romano are understood to be silent on the remaining limitations of claim 19.
In the same field of endeavor, Xia teaches wherein the downstream computer system identifies an outlying outcome from the graph (¶0050 “Example embodiments described below allow visualization of a very large graph database of a network almost in real time to aid in the management and maintenance of the network. The embodiments partition the processing of the database between a network-connected (e.g., cloud) service configured for parallel processing and a local workstation configured to provide a selection of a portion of the graph to view and to display the results.”) In addition, the same motivation is used as the rejection for claim 10.
Thus, the combination of Pauschenwein, Hannah, Romano and Xia teaches  wherein the output device may include a downstream computer system, and the downstream computer system identifies an outlying outcome from the pixel graph.
7. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over J. Pauschenwein, B. Thaller: “Quantum-mechanical wave functions in 3D visualized with AVS.”; Computers in Physics, November/December 1996, pp. 558-566 (html, pdf); https://vqm.uni-graz.at/articles.html (“Pauschenwein”) in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG. Initial results from the super‐parameterized E3SM. Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”) further in view of Altamura et al, U.S Patent Application Publication No. 20120240072 (“Altamura”) further in view of Ekin et al, U.S Patent Application Publication No 20130287280 (“Ekin”) further in view of Overvig, Adam C., et al. "Dielectric metasurfaces for complete and independent control of the optical amplitude and phase." Light: Science & Applications 8.1 (2019): 1-12. (“Overvig”)
Regarding independent claim 20, Pauschenwein teaches a computer-based method for interpreting a pixel graph (Figs. 4, 6 or 9), comprising: 
receiving, at a computer program executed by a computer processor, a pixel graph comprising a plurality of pixels, each pixel representing an outcome for a quantum state and having a hue and an intensity (see section 2. Extracting Information from Wave Functions “In order to represent the complex phase of a wave function one can use an appropriate color code. The complex phase will be associated to a color by mapping the standard color circle of the RGB color model to the complex unit-circle in a one-to-one fashion as in Fig.1” where Fig.1 showing color coding the phase with hue and Fig.4 showing the visualization of absolute value or magnitude with a color map of different densities , for examples, dark blue has a lower intensity than yellow), wherein the hue and intensity are mapped to a phase (Fig.4: Orthogonal slices through the wave function of the hydrogen atom with quantum numbers N = 10, l = 5, m = 3. The vertical plane shows the absolute value colored according to a built-in colormap in order to distinguish the values of the data. The horizontal plane displays the phase of the wave function with a colormap according to Fig.1.”) using a mapping (see page 15 of Pauschenwein “….To produce a colored isosurface one must also specify a colormap. The low value and high value parameters of the generate colormap module have to correspond to the minimum and maximum data values of the phase data. The color range module scales the colormap to the range of the phase data. The resulting image an isosurface of the absolute value, the phase is color encoded according to Fig.1.”; see page 16, first paragraph  of Pauschenwein“…An appropiate colormap is used to colorize the high values with red, the low ones with blue.”)and outputting, by the computer program, the relative phase and magnitude (see Fig.4) Pauschenwein is understood to be silent on the remaining limitations of claim 20.
In the same filed of endeavor, Hannah teaches receiving, at a computer program executed by a computer processor, a pixel graph comprising a plurality of pixels, each pixel representing an outcome and having a hue and an intensity, wherein the hue and intensity are mapped to a phase and a magnitude using a mapping (see Fig. 10 where Figure 10. (a–c) Phase (color hue) and amplitude (color intensity); and outputting, by the computer program, the relative phase and magnitude (Fig. 10) In addition, the same motivation is used as the rejection for claim 1. Both Pauschenwein and Hannah understood to be silent on the remaining limitations of claim 20.
In the same filed of endeavor, Altamura teaches using a mapping table (¶0034 “The term "intensity transform", as used herein, may refer to a visual representation of data, such as data among a set of data (e.g., a matrix of data). As one example, a visual representation may include a graphical representation of data (e.g., heat map, color-coded plot, column plot, bar plot). An intensity transform may be generated by mapping data to a visual representation of the data. For example, data may be mapped from a data space to an image (or visual) space. Such mapping may be accomplished with the aid of a mapping table (e.g., a particular color for data within a predetermined range of data) or other mapping algorithms. An intensity transform may enable a user to assess a value, order or magnitude of a particular data in relation to other data, such as data in a cell among a matrix of cells.”)
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein and displaying phase (color hue) and magnitude (color intensity) with a color wheel of Hannah with using mapping table as seen in Altamura because this modification would map a particular color for data within a predetermined range of data (¶0034 of Altamura) .Pauschenwein, Hannah and Altamura are understood to be silent on the remaining limitations of claim 20.
In the same field of endeavor, Ekin teaches selecting, by the computer program, one of the pixels in the pixel graph (¶0054 “A further aspect of the method is an enhanced visualization strategy. In addition to the intensity profiles 34, 36, the user can also see an image 38 (a thumbnail image) of an area around the local maxima or local minima by clicking on the graphs as shown in FIGS. 2 and 3. In both Figures, only maxima are associated with a thumbnail image; however, both maxima and minima can be visualized in the same way. Furthermore, one can enlarge the size of the thumbnail image to get more information on the spatial context.”); 
determining, by the computer program, a relative for an outcome associated with the selected pixel by comparing an 25SUBSTITUTE SPECIFICATION - CLEAN COPY PATENT APPLICATIONATTORNEY DOCKET NO. 052227.500451 intensity for the pixel to intensities for the other pixels in the pixel graph (¶0046] A preferred approach for detecting these kind of maxima and/or minima is a sliding window approach. In a sliding window approach for each point or voxel (volume element represented by the point), a window is centered and the maximum and the minimum intensity within the window are computed to make sure that the corresponding point/voxel needs to be locally maximum or minimum to be a global maximum or minimum. Afterwards, any combination of the following steps can be done: [0047] the absolute difference between the intensity of the current point or voxel and the intensity of the target location 30 should be within K* intensity standard deviation of the whole tissue (e.g. the brain volume). Factor K can be specified individually (e.g. K=1) and defines an upper and a lower intensity threshold. The current point or voxel is a large minimum if the intensity of this point/voxel is lower than the lower intensity threshold and a large maximum if higher than the upper intensity threshold. [0048] X,y,z gradient of a volume surrounding the current point/voxel is computed by taking the x,y,z derivatives, respectively. From the derivatives, gradient magnitude is computed for each point/voxel. Then, a histogram is built from gradient magnitudes. Some percentile (e.g. P=80%) of the histogram is computed and assigned as threshold value. The above absolute difference between the intensity of the current point/voxel and the intensity at the target location 30 is compared with this threshold value to find the minimum or maximum.”)
Therefore, in combination of Pauschenwein, Hannah and Altamura, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein with display further details in response selecting on graph as seen in Ekin because this modification would be an enhanced visualization strategy (¶0054  of Ekin) Pauschenwein, Hannah, Altamura and Ekin are understood to be silent on the remaining limitations of claim 20.
In the same field of endeavor, Overvig teaches one of the pixels in the pixel graph (see Fig. 7b Visualization of the coverage of (AR,AB,ϕR,ϕB) by the meta-atoms in a with bins of 10% amplitude and circular polarization that is opposite for each color.”); 
determining, by the computer program, a relative phase and magnitude for an outcome associated with the selected pixel by comparing a hue and an 25SUBSTITUTE SPECIFICATION - CLEAN COPYPATENT APPLICATION ATTORNEY DOCKET NO. 052227.500451intensity for the pixel to the hues and intensities for the other pixels in the pixel graph (see page 8 ,last paragraph “The phase, ϕR, and dispersion, ϕB–ϕR, due to propagation through the library of meta-atoms are depicted in Fig. 7a, demonstrating dense and degenerate coverage of this space. This degeneracy (many meta-atoms providing the same phase dispersion but different amplitudes) is key, as the amplitude must also vary widely and independently. The geometric phase is an additional degeneracy in the phase to be exploited and can be included by analytical extension of the numerical simulations. To visually explore how well the combinations of amplitude and phase (AR,AB,ϕR,ϕB) at the two wavelengths are achieved, Fig. 7b breaks the amplitudes into bins of (AR,AB) and plots the (ϕR,ϕB) within each bin. The apparent filling of every space in the (ϕR,ϕB) plot for every bin indicates that our meta-atom library can achieve every combination of (AR,AB,ϕR,ϕB) up to the precision of the bins chosen. These high-aspect-ratio meta-atoms with widely varying cross-sections therefore provide four independent degrees of wavefront control within a monolithic fabrication scheme.”; see page 9 “For a proof-of-concept demonstration, a target two color image (Fig. 7g) is converted as before into the required amplitude and phase on the metasurface plane at each wavelength (where the red channel of the image is used for λ = 1.65 μm and the blue channel of the image is used for λ = 0.94 μm), as depicted in Fig. 7c, d.”); and  outputting, by the computer program, the relative phase and magnitude (see Fig.7 of Overvig where amplitude is considered as magnitude).

    PNG
    media_image7.png
    362
    605
    media_image7.png
    Greyscale

Fig.7a-7d of Overvig
Therefore, in combination of Pauschenwein, Hannah, Altamura and Ekin, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of display quantum mechanical processes in three dimensional space of Pauschenwein with displaying relative phase and magnitude as seen in Overvig because this modification would depict the amplitude and the phase by the colomap (see Fig.1 of Overvig).
Thus, the combination of Pauschenwein, Hannah, Altamura, Ekin and Overvig teaches a computer-based method for interpreting a pixel graph, comprising: receiving, at a computer program executed by a computer processor, a pixel graph comprising a plurality of pixels, each pixel representing an outcome for a quantum state and having a hue and an intensity, wherein the hue and intensity are mapped to a phase and a magnitude using a mapping table; selecting, by the computer program, one of the pixels in the pixel graph; determining, by the computer program, a relative phase and magnitude for an outcome associated with the selected pixel by comparing a hue and an 25SUBSTITUTE SPECIFICATION - CLEAN COPY PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500451 intensity for the pixel to the hues and intensities for the other pixels in the pixel graph; and outputting, by the computer program, the relative phase and magnitude.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619